Citation Nr: 1731068	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

[Other claims are being addressed in a separate Board decision, as cited below.]


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) in September 2012, which denied service connection for asthma and denied reopening a claim of service connection for hypertension, and in November 2013, which denied service connection for depression and anxiety.  In January 2016, a hearing was held before a Decision Review Officer, and in March 2017, a Travel Board hearing was held before the undersigned; transcripts of both hearings are in the record. 

The Agency of Original Jurisdiction (AOJ) adjudicated the claims seeking service connection for depression and anxiety as two separate claims.  However, in light of the guidelines established by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the claims seeking service connection for a psychiatric disability have been merged and characterized as stated on the preceding page (to reflect that the claim considered is one to establish service connection for a psychiatric disability, however diagnosed). 

It is noted that the Veteran has other claims on appeal, namely, entitlement to service connection for chest pain and for a heart disability; those claims are addressed in a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.





REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims on appeal.  See 38 C.F.R. §§ 3.156, 3.159 (2016).

Claim to Reopen - Hypertension

The VCAA requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  See generally 38 C.F.R. § 3.159.  This includes that the VA make reasonable efforts to obtain all records alleged to be pertinent.  Within one year of the December 1984 rating decision which denied the Veteran's initial claim of service connection for hypertension, VA received the Veteran's pension plan application for disability retirement and correspondence indicating that the Veteran may be receiving Social Security Administration (SSA) disability benefits.  The record does not reflect that such records have been sought for the record by VA.  Inasmuch as he has identified pertinent (and perhaps critical) evidence that is outstanding and because SSA records are constructively of record (and there is no indication that such records would not be relevant), they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Additionally, during his January 2016 DRO hearing, the Veteran testified that he was rejected from joining the Air Force Reserves in 1966 or 1967 due to high blood pressure.   The Veteran also testified that he underwent a physical as part of his application for employment shortly after service separation and was rejected from such employment because of high blood pressure.  The Board believes that these records should be obtained, as they may contain evidence to show continuity of symptoms between service discharge and when he first filed his claim.
  


Service Connection for a Psychiatric Disability

It is not in dispute that the Veteran has current diagnoses of anxiety and depression.  What he must still show to establish service connection for these disabilities is that they are related to his military service.  The November 2013 rating decision denied the Veteran's claims based on findings that there was no diagnosis for depression (at that time) and that his anxiety was not related to his service.   

During July 2014 VA treatment, the Veteran stated that he was receiving private mental health treatment.  Inasmuch as he has identified pertinent (perhaps critical) evidence that is outstanding, VA's duty to assist requires VA to assist him in obtaining such evidence.

The Veteran has testified that his psychiatric disability is due, in part, to his hypertension.  As the claim to reopen a claim of service connection for hypertension is being remanded for additional development, the Board finds that the claim of service connection for a psychiatric disability is inextricably intertwined with the hypertension claim and must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Service Connection for Asthma

The Veteran's January 1962 service enlistment report of medical examination was normal on lungs/chest clinical evaluation.  A January 1962 service enlistment report of medical history was negative for asthma.  His November 1964 service separation report of medical examination was normal on lungs/chest clinical evaluation.  However, on November 1964 service separation report of medical history, the Veteran indicated that he had asthma; the doctor noted that the Veteran had asthma as a child that was asymptomatic at the time of examination.

Postservice, the Veteran reported a history of asthma in a January 1978 Department of Motor Vehicles medical examination report.  A November 1983 report noted that he had asthma as a small child but had since grown out of it.  A March 1984 private hospital admission record notes that the Veteran had a history of asthma as a child but outgrew this.  A January 2014 VA treatment record noted the Veteran's report of asthma and a July 2014 VA treatment record noted occasional asthmatic symptoms.

To date, the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for asthma.  Given his report of asthma at service separation and a current diagnosis of asthma, an examination to secure an opinion as to whether the Veteran's current asthma is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because his lungs/chest were normal on clinical evaluation on examination for service entry, he is entitled to a legal presumption of soundness on entry in service, which can only be rebutted by clear and unmistakable evidence.  See generally 38 U.S.C.A. § 1111.

Additional Considerations

During his March 2017 Board hearing, the Veteran testified that he receives treatment from Dr. Charles Pruitt once a month.  To date, the record only contains one treatment record from Dr. Pruitt's office, dated February 2016.  As the Veteran has testified that he receives continued treatment from Dr. Pruitt, the complete clinical records of all such treatment must be obtained.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make arrangements to obtain the Veteran's complete file associated with his Air Force Reserves application, to include any medical records/determinations.

2.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation, to specifically include records from Dr. Charles Pruitt and an unidentified private facility (for mental health treatment).  He should also be requested to specifically identify when the disabilities on appeal were first diagnosed and the diagnosing physician and/or facility, and well as the identity of his primary care physician.  

The AOJ should specifically request that the Veteran provide the necessary authorizations to obtain the medical records associated with a physical conducted during an employment application shortly after service separation (as discussed during his March 2017 Board hearing). 

The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should specifically obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for the remaining disabilities from all VAMCs).

4.  The AOJ should also request that the Veteran provide the necessary authorizations to obtain and associate with the record on appeal all records developed in connection with his claim for disability retirement benefits.

5.  The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

6. Thereafter, the AOJ should arrange for a respiratory diseases examination of the Veteran to determine the likely cause of his asthma.  The entire record must be reviewed by the examiner in conjunction with the examination. [THE EXAMINER SHOULD NOTE THAT THE VETERAN IS ENTITLED TO A PRESUMPTION OF SOUNDNESS ON ENTRY IN SERVICE WITH RESPECT TO ASTHMA (REBUTTABLE ONLY BY CLEAR AND UNMISTAKABLE EVIDENCE, AND IF REBUTTED, TO A FURTHER PRESUMPTION OF AGGRAVATION, ALSO REBUTTABLE ONLY BY CLEAR AND UNMISTAKABLE EVIDENCE).]   Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)(1)  Is there any evidence in the record that renders it indisputable from a medical standpoint that the Veteran's asthma pre-existed service?  (ii) IF SO, please identify such evidence and opine further whether there is any evidence in the record that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.

(b)  If the response to (a)(1) is no, is it at least as likely as not (a 50% or better probability) that the Veteran's asthma was incurred in, or is related to, his service?  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

7.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

